PER CURIAM.
Upon appellant being put to trial on the charge of possession of a controlled substance, to wit: heroin, with intent to sell, the jury returned a verdict of guilty to the lesser included offense of possession of a controlled substance, to wit: heroin. The trial court entered its “Judgment and Sen*634tence” adjudicating appellant guilty of possession with intent to sell and sentenced appellant to five years imprisonment. Although the sentence of five years is consistent with the lesser included offense of possession, it is obvious that the judgment of conviction does not comport with the jury’s verdict. Therefore, this cause is reversed with directions that the trial court enter a judgment in conformity with the jury’s verdict.
We have carefully reviewed the briefs and record and find that no error of sufficient magnitude occurred during the trial of appellant which would require setting aside the guilty verdict rendered by the jury.
Affirmed in part; reversed in part.
RAWLS, Acting C. J., and MILLS and SMITH, JJ., concur.